89 F.3d 835
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darvin SPEARS, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-5997.
United States Court of Appeals, Sixth Circuit.
June 24, 1996.

Before:  BROWN, KENNEDY and WELLFORD, Circuit Judges.
PER CURIAM.


1
Upon review of the record, and after due consideration of the briefs of the parties, we AFFIRM the District Court's grant of summary judgment for the reasons stated in the District Court's opinion.